DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 07 June 2022, is acknowledged.
Applicant's election with traverse of Species A, nasal speculum with single light source and power source, shown in FIGs. 1-2B, in the reply filed on 07 June 2022, is acknowledged. There appears to be a typographical error in the response as to the figures included; Applicant is directed to the Restriction Requirement dated 08 April 2022, which sets forth Species A as being shown in FIGs. 1-2B, and which will be relied upon for subsequent examination of Species A, as elected by Applicant in the reply filed on 07 June 2022. The traversal is on the ground(s) that the requirement for election of species is improper, especially in view of the claim amendments submitted in the reply filed on 07 June 2022. This is not found persuasive because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, and the amendments to claim “at least one light source,” as opposed to “a light source” as previously claimed, do not change the lack of unity of invention as described in the Restriction Requirement dated 08 April 2022.
The requirement is still deemed proper and is therefore made FINAL. 

Claims 10-20 are withdrawn from further consideration by Applicant pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Group II or III), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 June 2022. 
Claims 5 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (claim 5 is directed to nonelected Species C – speculum with lighted cables or tubes; claim 7 is directed to nonelected Species B – nasal speculum with multiple light sources and power sources with wireless transmission), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07 June 2022. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/556,745, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application. There is no clear support under 35 U.S.C. 112(a) for wherein at least a portion of the dilation component comprises an opaque disposable plastic material (claim 4); or for wherein at least a portion of at least one wall of the dilation component defines a plurality of perforations configured to allow light to traverse therethrough (claim 6). Accordingly, claims 4 and 6 and dependent claims 8 and 9 will receive a priority date of 11 September 2018 as afforded by the international filing date of PCT/US18/50348. Properly supported claims 1-3 will receive a priority date of 11 September 2017 as afforded by the prior-filed application ‘745. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology such as “dilation means” (emphasis added). As described below in Claim Interpretation, the term “switching mechanism” also may be interpreted as legal phraseology.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 3, 6, 8, and 9 are objected to because of the following informalities: improper antecedence. Appropriate correction is required. The following amendments are suggested: 
Claim 3: “upon [[the]] application of pressure to the outer surface” (ll. 3) 
Claim 6: “between [[a]] the proximal end and [[the]] a distal end of the dilation component” (ll. 2)
Claim 8: “near [[a]] the proximal end” (ll. 2)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “switching mechanism” in claims 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As described in the originally-filed specification, the “switching mechanism” comprises any switching mechanism known in the art capable of completing and/or interrupting a conducting path between the power source and the light source. For example, the switching mechanism can be a toggle (flip switch for continuous “on” or “off”) or momentary (push-for “on” or push-for “off”) type, (p. 9 / ll. 19-26); or a plastic strip or button positioned over a power source comprising a battery to disrupt current flow between the battery and the light source, the plastic strip being removable to complete the circuit and replaceable to disrupt the current, (p. 10 / ll. 14-19). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the limitation lacks proper antecedence and appears to be a typographical error (see Claim Objections above).  Such claim limitation(s) is/are: “dilation means” in claim 6.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, and 9 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent Application Publication No. US 2016/0038012 to McMahon et al. (hereinafter, “McMahon”). 
As to claim 1, McMahon discloses a lighted speculum device, shown in FIGs. 14-15, comprising a dilation component (408 and 412) configured to move between a closed configuration (blade members 408,412 of dilation component closer together) and an open configuration (blade members 408,412 of dilation component further apart) (par. 71-72); at least one handle (434) coupled with a proximal end of the dilation component (par. 71), shown in FIG. 14; at least one light source (444) coupled with the dilation component, shown in FIG. 14, the at least one light source configured to emit light upon activation (par. 73); a power source (442) in electrical communication with the at least one light source (par. 73), the power source coupled directly to one or more of the dilation component, the at least one handle, and the at least one light source (the power source is coupled directly to the handle because the batteries of the power source are retained in a receptacle 438 formed in and by the handle 434, par. 73, FIG. 15); and a switching mechanism (extending tab between the batteries 442 that may be removed via slot 440 to enable the batteries to make contact with one another to energize the light source 444 – see claim interpretation under 35 U.S.C. 112(f) above; the switching mechanism may also be application of pressure by the user to a predetermined section of the lower blade member 412 of the dilation component to complete the circuit relative to the batteries 442 and cause the light source 444 to be energized, par. 73) configured to allow or disrupt electricity flow between the at least one light source and the power source (par. 73). 
As to claim 2, McMahon discloses the lighted speculum device of claim 1, wherein the at least one light source is coupled with the proximal end of the dilation component (as disclosed, the handle 434 forms the receptacle 438 that retains the batteries 442, and thus, as shown in FIG. 14, the handle includes the portion of the device extending upwardly from the bottom straight portion 434 and around the batteries 442; the dilation component at blade 412, a proximal end of which is attached to the handle, thus comprises the portion adjacent to and attached to the handle, e.g. the proximal end of the dilation component at blade 412 is the curved portion adjacent the battery receptacle and connected to the handle which includes the battery receptacle – the light source 444 is coupled with this proximal end of the dilation component, as shown in FIG. 14) and the power source comprises one or more batteries (442), each battery coupled directly with an inner side (side facing interior of device or toward practitioner) of the at least one handle (each battery coupled directly to the handle by being retained in the receptacle 438 formed in and by the handle 434, par. 73, FIG. 15), and wherein the switching mechanism (extending tab removable via slot 440) is operable to activate the at least one light source upon a single touch by a user (under broadest reasonable interpretation, a single touch may include coming into contact once, e.g. the extending tab is removed to activate the light source by being grasped and pulled in one instance of contact, i.e. one grasp; in addition or alternatively, the extending tab may be pulled out of slot 440 by being pressed and slid between the thumb of the practitioner and the upper face of the handle/blade 412, where the thumb provides the single digit touch). 
As to claim 4, McMahon discloses the lighted speculum device of claim 1, wherein at least a portion of the dilation component comprises a transparent or opaque, disposable plastic material (clear plastic material, par. 42, 71; entire speculum device is disposable, par. 19, 71).
As to claim 8, McMahon discloses the lighted speculum device of claim 4, wherein the at least one light source comprises at least one bulb (444, LED bulb) coupled at or near a proximal end of the dilation component (described above with respect to claim 2), shown in FIG. 14. 
As to claim 9, McMahon discloses the lighted speculum device of claim 8, wherein the at least one light source is positioned within an interior of the dilation component, shown in FIG. 15. 

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. US 7,631,981 to Miller et al. (hereinafter, “Miller”). 
As to claim 1, Miller discloses a lighted speculum device, shown in FIG. 3, comprising a dilation component (76 and 78) configured to move between a closed configuration (blade members 76,78 of dilation component closer together) and an open configuration (blade members 76,78 of dilation component further apart) (col. 6 / ll. 16-18); at least one handle (extending downward from 78) coupled with a proximal end of the dilation component (at 78); at least one light source (22 including wires 26, 28) coupled with the dilation component, the at least one light source configured to emit light upon activation (col. 3 / ll. 45-53), shown in FIG. 1-2B and coupled with the dilation component in FIG. 3; a power source (30, 30’, 30’’) in electrical communication with the at least one light source, the power source coupled directly to one or more of the dilation component, the at least one handle, and the at least one light source (power source coupled directly to the light source, col. 8 / ll. 45-54); and a switching mechanism (32 – see claim interpretation under 35 U.S.C. 112(f) above) configured to allow or disrupt electricity flow between the at least one light source and the power source (col. 9 / ll. 11-27). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McMahon in view of U.S. Patent No. US 8,684,577 to Vayser. 
As to claim 3, McMahon discloses wherein the switching mechanism is operable to activate the at least one light source upon the application of pressure to the dilation component (application of pressure by the user to a predetermined section of the lower blade member 412 of the dilation component can complete the circuit relative to the batteries 442 and cause the light source 444 to be energized, par. 73). 
McMahon is silent as to wherein the switching mechanism is positioned along at least one outer surface of the dilation component and operable to activate the at least one light source upon the application of pressure to the outer surface of the dilation component. 
Vayser teaches a device comprising a dilation component, shown in the mouth in FIG. 1, in the same field of endeavor of a medical retractor; at least one handle (extending out of the mouth) coupled with a proximal end of the dilation component; at least one light source (4) coupled with the dilation component, the at least one light source configured to emit light upon activation; a power source (5) in electrical communication with the at least one light source, the power source coupled directly to one or more of the dilation component, the at least one handle, and the at least one light source (power source coupled directly to the handle, FIG. 1) (col. 4 / ll. 21-29); and a switching mechanism (8 and pressure sensor) configured to allow or disrupt electricity flow between the at least one light source and the power source (col. 4 / ll. 29-32) (claim 1); wherein the switching mechanism (pressure sensor) is positioned along at least one outer surface of the dilation component and operable to activate the at least one light source upon the application of pressure to the out surface of the dilation component to enable illumination of the target site by the act of insertion of the device into the tissue and without requiring any further manual steps by the practitioner which facilitates ease of use and ensures that the tissue and target site are illuminated whenever the device is inserted into tissue and in use (when the tissue presses against the outer surface of the dilation component, electricity flow between the light source and the power source is allowed resulting in illumination, col. 4 / ll. 29-32) (claim 3). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide a pressure sensor as part of the switching mechanism in McMahon, positioned along an outer surface of the dilation component where it would encounter tissue when the device is inserted during use, where the application of pressure to the outer surface of the dilation component by the tissue pressing against the dilation component would cause a connection between the light source and the power source, as taught by Vayser, to activate the light source and result in illumination of the target site, because this would enable illumination of the target site to be activated by the act of insertion of the device into the tissue and without requiring any further manual steps by the practitioner which facilitates ease of use and ensures that the tissue and target site are illuminated whenever the device is inserted into tissue and in use, and conversely, the light source may be turned off when the pressure on the pressure sensor is released upon removal of the device from the tissue to automatically save battery power when the device is not in use. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of U.S. Patent No. US 2,118,523 to Pitman. 
As to claim 6, Miller discloses wherein the dilation component comprises at least one wall (along lengths of blades 76 and 78) extending between a proximal end and the distal end of the dilation means, but is silent as to wherein at least a portion of the at least one wall defines a plurality of perforations configured to allow light to traverse therethrough. 
Pitman teaches a lighted speculum device, in the same field of endeavor of lighted speculum devices, comprising a dilation component (11), shown in FIG. 3; at least one handle (70) coupled with a proximal end of the dilation component, shown in FIG. 5; at least one light source (p. 2 / col. 2 / ll. 3-4) (claim 1); wherein the dilation component comprises at least one wall extending between a proximal end and the distal end of the dilation means, wherein at least a portion of the at least one wall defines a plurality of perforations (68) configured to allow light to traverse therethrough (p. 2 / col. 2 / ll. 12-24), shown in FIG. 3 (claim 6), to reduce reflection of light within the speculum which creates spots of increased light density, therefore resulting in more uniform lighting on the target site and reducing eye strain on the practitioner. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide Miller’s lighted speculum device with a plurality of perforations through at least a portion of the wall of Miller’s speculum blades, to allow light to traverse therethrough to reduce reflection of light within the speculum which creates spots of increased light density, therefore resulting in more uniform lighting on the target site and reducing eye strain on the practitioner, as taught by Pitman. Miller discloses that the light source provides light to the interior cavity (col. 10 / ll. 50-51), and the provision of perforations in the speculum blades would allow some light to escape to reduce spots of increased light intensity due to internal reflection, resulting in illumination of the interior cavity with uniform light that is easier for viewing. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
U.S. Patent No. US 2,592,190 to Rubens et al. discloses a lighted nasal speculum device comprising a light source 38 on a proximal end of a dilation component 19 (col. 2 / ll. 53 – col. 3 / ll. 12, FIG. 3). 
U.S. Patent No. US 4,502,485 to Burgin discloses a lighted retractor with a light source 178 on a proximal end of a dilation component 54,56 connected to a power source in the handle (col. 4 / ll. 22-30, FIG. 9). 
U.S. Patent No. US 4,576,168 to Jalowayski discloses a lighted nasal speculum device comprising a dilation component 36, a light source 46, and a power source 44 which serves as a handle (col. 4 / ll. 21-64, FIG. 1). 
U.S. Patent No. US 4,802,851 to Rhoades discloses a lighted retractor comprising perforations 54 to allow light from a light source to illuminate surrounding tissue (col. 5 / ll. 11-22, FIGs. 1 and 11). 
U.S. Patent No. US 5,569,300 to Redmon discloses a lighted retractor comprising a light source cable 30 extending along a length of a dilation component 17 (col. 4 / ll. 34-41, FIGs. 1-3) for illuminating a working space within the dilation component. 
U.S. Patent No. US 7,306,559 to Williams discloses a lighted retractor comprising light sources 3140 arranged along a length of a dilation component 3104 (col. 22 / ll. 17-25, FIG. 35), and the use of a switch mechanism 978 to turn a light source on and off (col. 11 / ll. 55 – col. 12 / ll. 2, FIG. 13). 
U.S. Patent No. US 8,821,395 to McMahon et al. discloses a lighted speculum device comprising an LED 1716 at a proximal end of a dilation component 1214 and a battery 1712 in the handle (col. 23 / ll. 5-21, FIG. 24). 
U.S. Patent No. US 8,876,713 to Subramaniam discloses a lighted speculum device comprising a switching mechanism for selective illumination of a light source, such as a plug and socket activating feature (col. 5 / ll. 57-67, FIG. 2b), a one touch switch 55 (col. 8 / ll. 4-8, FIG. 13), or a reed switch 61 (col. 8 / ll. 21-34, FIG. 16). 
U.S. Patent Application Publication No. US 2014/0309499 to Swift discloses a lighted speculum device comprising a light source 164 coupled to a dilation component 132, batteries 166 directly coupled to a handle 134, and a switching mechanism 165 (par. 79-82, FIGs. 13-15). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775